Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 21 September 2021. Claims 1, 3, 5, 11, 13, 30 have been amended. Claims 2, 4, 6-10, 12, 14-28, 31, 33 have been canceled. Claims 34-45 are new. Claims 1, 3, 5, 11, 13, 29-30, 32, 34-45 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 11, 13, 29-30, 32, 34-35, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2016/0085785 A1) in view of Rosenberger (US 2010/0211535 A1).

Claim 1. Hoffmann discloses one or more non-transitory computer-readable media configured to store instructions that, when executed by one or more processing systems, performs operations comprising: 
presenting a first plurality of items that are user selectable in a first window, presenting a window depicting a tabular view of a list of objects (P. 0039); 
obtaining a user selection of at least a first item and a second item from the first plurality of items, a user may select one or more objects (P. 0039),
the first item having a first data value associated with a first data field and a second data value associated with a second data field and the second item having a third data value associated with the first data field and a fourth data value associated with the second data field, each row in the displayed table represents an object, the columns are referred to as fields, and each field may be labeled at column headers to indicate the semantic meaning of field values displayed below in the corresponding fields, including “Emp ID”, “EMP Name”, “Gender”, “Hire date”, “Department”, “Salary” and “Job type” (P. 0039) Fig. 2 clearly shows that a first column includes corresponding data values for each object, analogous to the claimed first data value and third data value, and a second column includes corresponding data values for each object, corresponding to the claimed second data value and fourth data value; 
responsive to the user selection of the first item and the second item, generating a first rule based on the first data value of the first item and the third data value of the second item and generating a second rule based on the second data value of the first item and the fourth data value of the second item, a user may select one or more objects and then select a create filter option to create a list of filter criteria that determines which object in the list of the objects are to be included in a filtered list of objects (filter output) (P. 0039) in the filter, the generated list of filter criteria includes a filter criterion generated for the “Gender”, analogous to the claimed first data field, “Department”, analogous to the claimed second data field, and “Job type” fields, based on the same field values in the “Gender”, “Department”, and “Job type” fields respectively of the tabular view of the list of objects (P. 0042) Figure 2 clearly shows first and third data values for the first data field “Gender” and second and fourth data values for the second data field “Department”, and 310 in Fig. 3 clearly shows different rules for each of the “Gender” and “Department” data fields; and 
presenting representations of the first rule and the second rule, displaying the filter interface in a user interface (P. 0042, Fig. 3) and … presenting visual indicators that indicate that the first rule and the second rule are selected, the list of fitter criteria determines which objects in the list of the objects are to be excluded from a filtered list of objects (i.e., filter output) (P. 0019) as determined by options for defining conditions represented by checkboxes specifying whether a field is to be included in the filtering operation or not by selecting the checkbox to filter out the list of objects based on the filter criteria of the corresponding field (P. 0042) The list of filter criteria is by default included in the filter, but by checking a corresponding checkbox, the selected criteria is “filtered out”, or excluded from the filtered list of objects, therefore, the absence of the checked checkbox is analogous to “automatically presenting visual indicators that indicate that the first rule and the second rule are selected”.

Hoffmann does not disclose automatically presenting representations of the first rule and the second rule and automatically presenting visual indicators …, as disclosed in the claims. However, in the same field of invention, Rosenberger discloses as a user types text in a field, tags are searched and displayed (P. 0091) and when a tag is selected, or opened, filtered related data items are displayed in a results window (P. 0094) and when a data item is selected, related displayed in are related tags window (P. 0096) and the related tags in the related tags window are checked (P. 0168) In Fig. 8, the results window 850 is analogous to the claimed first plurality of items and the related tags window (and all tags window) is analogous to the first and second rules. Therefore, considering the teachings of Hoffmann and Rosenberger, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine automatically presenting representations of the first rule and the second rule and automatically presenting visual indicators … with the teachings of Hoffmann with the motivation to provide an easier and more efficient system for managing information (Rosenberger: 0004) wherein an action is simultaneously associated with, or otherwise performed in connection with, the organization or filing of information, thereby combining two tasks into one to increase user productivity (Rosenberger: 0005).

Claim 2. (Canceled) 

Claim 3. Hoffmann and Rosenberger disclose the one or more non-transitory computer-readable media of claim 1, and Hoffmann further discloses each of the first rule and the second rule is editable and selectable, a user may edit a filter criterion on the filter page (P. 0043, Fig. 3). 

Claim 4. (Canceled) 

Claim(s) 5, 11 disclose(s) system claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 1, 3 and is/are rejected with the same rationale.

Claim 6-10. (Canceled). 

Claim 12. (Canceled) 

Claim(s) 13 disclose(s) computer-implemented method claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 14-28. (Canceled). 

Claim 29. Hoffmann and Rosenberger disclose the one or more non-transitory computer readable media of claim 1, and Rosenberger further discloses when a data item is selected, related displayed in are related tags window (P. 0096) and the related tags in the related tags window are checked (P. 0168). Therefore, considering the teachings of Hoffmann and Rosenberger, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the automatically presenting visual indicators that indicate that the first rule and the second rule are selected further comprises automatically presenting the visual indicators that indicate that the first rule and the second rule are selected without additional user input with the teachings of Hoffmann and Rosenberger with the motivation used in the rejection of Claim 1.

Claim 30. Hoffmann and Rosenberger disclose the one or more non-transitory computer readable media of claim 1, but Hoffmann does not explicitly disclose wherein the first rule and the second rule are generated based on the data values associated with the selected first item and second item resulting in a range of values and a set of values, as disclosed in the claims.  However, Hoffmann discloses the values of the field values in the set of field values of the selected objects may be compared and a recommendation may be made to the user for a filter criterion that includes a range of field values (P. 0027).  That is, while the claims require that the first and the second rule are AUTOMATICALLY generated, these features of Hoffmann offer a recommendation that the user must select for the filter criterion.  Therefore, considering the teachings of Hoffmann and Rosenberger, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the first rule and the second rule are generated based on the data values associated with the selected first item and second item resulting in a range of values and a set of values with the teachings of Hoffmann and Rosenberger with the motivation used in the rejection of Claim 1.

Claim 31. (Canceled) 

Claim 32. Hoffmann and Rosenberger disclose the one or more non-transitory computer readable media of claim 1, and Rosenberger further discloses when a data item is selected, related displayed in are related tags window (P. 0096) and the related tags in the related tags window are checked (P. 0168). Therefore, considering the teachings of Hoffmann and Rosenberger, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the automatically presenting the visual indicators further comprises displaying a first checkmark in a first checkbox FIG.7 -3247USI P A TE NTassociated with the first rule and displaying a second checkmark in a second checkbox associated with the second rule with the teachings of Hoffmann and Rosenberger with the motivation used in the rejection of Claim 1.

Claim 33. (Canceled) 

Claim 34.  Hoffmann and Rosenberger disclose the one or more non-transitory computer-readable media of claim 1, and Hoffmann discloses wherein if the first data value of the first item and the third data value of the second item correspond to a same data value, then the first rule is to automatically select other items of the first plurality of items which have the same data value associated with the first data field, when the filter is applied, the list of objects is filtered wherein the field values across fields of the filtered list of objects is same as the field values across the fields of the set of objects (i.e., selected objects) displayed on the user interface and the field values across the fields of the filtered list of objects displayed on the user interface are equal to the generated filter criteria for the fields respectively, as shown in the filter (P. 0044).

Claim 35.  Hoffmann and Rosenberger disclose the one or more non-transitory computer-readable media of claim 1, but Hoffmann does not explicitly disclose wherein if the first data value of the first item and the third data value of the second item are different, then the first rule is to automatically select other items of the first plurality of items which have a data value associated with the first data field that is between the first data value and the second data value, as disclosed in the claims.  However, Hoffmann discloses if the field values across the numeric field are distinct, difference (D) between distinct field values in the numeric field are calculated, and checked to identify whether the calculated differences (D) are less than or equal to a threshold value, if the calculated differences (D) are less than or equal to the threshold value, then it may be identified that the field values across the numeric field are the same, if the calculated differences (D) are greater than the threshold value, then the field values are further analyzed to determine mean, highest number and lowest number of the field values in the numeric field, etc. and then one or more recommendations may be generated and presented to the user including, “numeric values between mean and the highest number”, a value greater than the largest value, a value less than the smallest value, a value between two values, and so on, as the filter criterion for the numeric field (P. 0027).  That is, while the claims require that the first and the second rule are AUTOMATICALLY generated, these features of Hoffmann offer a recommendation that the user must select for the filter criterion.  Therefore, considering the teachings of Hoffmann and Rosenberger, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein if the first data value of the first item and the third data value of the second item are different, then the first rule is to automatically select other items of the first plurality of items which have a data value associated with the first data field that is between the first data value and the second data value with the teachings of Hoffmann and Rosenberger with the motivation used in the rejection of Claim 1.

Claim(s) 40-41 is/are directed to computer-implemented method claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 34-35 and are rejected with the same rationale.

Claim(s) 36-39, 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2016/0085785 A1) in view of Rosenberger (US 2010/0211535 A1) and further in view of Griffiths et al. (US 2011/0264560 A1).

Claim 36.  Hoffmann and Rosenberger disclose the one or more non-transitory computer-readable media of claim 1, and Hoffmann further discloses the operations further comprise: receiving user input to deselect the second rule presented in the first window; and responsive to the user input to deselect the second rule, deselecting the second rule and generating an item selection set based on the deselection of the second rule, the item selection set including a second plurality of items, the list of filter criteria determines which objects in the list of the objects are to be excluded from a filtered list of objects (P. 0019) the user may select and/or de-select one or more filter criteria from the generated list of filter criteria (P. 0036) the conditions area of the filter include several checkboxes, one checkbox for each field for specifying whether the field to be included in the filtering operation or not (P. 0042).  Hoffman does not disclose the second plurality of items including the at least the first item and the second item and at least one additional item from the first plurality of items, as disclosed in the claims.  However, in the same field of invention, Griffiths discloses the filter request may indicate whether the in product application should apply the selected attribute to constrain the result set or remove the selected attribute to expand the result set (P. 0062) a button displayed the selected attribute may be selected to remove the selected attribute to refresh the product list (P. 0069).  Therefore, considering the teachings of Hoffmann, Rosenberger and Griffiths, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the second plurality of items including the at least the first item and the second item and at least one additional item from the first plurality of items with the teachings of Hoffmann and Rosenberger with the motivation to notify the user of the selected filter criteria upon presentation of the filter criteria window so as to avoid confusion on the part of the user.

Claim 37.  Hoffmann, Rosenberger and Griffiths disclose the one or more non-transitory computer-readable media of claim 36, and Hoffmann further discloses the operations further comprise presenting an indication of the second plurality of items in the first window, presenting the tabular view of the filtered list of objects (filter output) by applying the filter to the list of objects displayed on the user interface (P. 0044). 

Claim 38.  Hoffmann, Rosenberger and Griffiths disclose the one or more non-transitory computer-readable media of claim 37, and Hoffmann further discloses the operations further comprise performing an action with respect to the second plurality of items, the user may select one or more objects from the filtered list of objects by checking a check box associated with each of the filtered list of objects, and may trigger the automatic generation of the list of filter criteria based on the selected objects by clicking the create filter button displayed on the user interface (P. 0044). 

Claim 39.  Hoffmann, Rosenberger and Griffiths disclose the one or more non-transitory computer readable media of claim 36, and Hoffmann further discloses the deselecting the second rule further comprises deselecting the second rule and maintaining display of the second rule as unselected, the list of filter criteria determines which objects in the list of the objects are to be excluded from a filtered list of objects (P. 0019) the user may select and/or de-select one or more filter criteria from the generated list of filter criteria (P. 0036) the conditions area of the filter include several checkboxes, one checkbox for each field for specifying whether the field to be included in the filtering operation or not (P. 0042) the user may cancel or save the created filter (P. 0043).   It is clear that the user may check and uncheck, or otherwise select and unselect the filter criteria, and then when the user wishes the save the filter, the user selects the save option.  Both Rosenberger and Griffiths provides the automatic application of the filter criteria while the list of objects is maintained, and, in fact, Rosenberger appears to maintain the list of tags as any tags are checked or unchecked.

Claim(s) 42-45 is/are directed to computer-implemented method claim(s) similar to the non-transitory computer-readable media claim(s) of Claim(s) 36-39 and are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive. 
The applicant states:
Claim 1 stands rejected under § 103 as unpatentable over the combination of Hoffmann, Miller, and Griffiths. Applicant disagrees. However, in the interest of advancing prosecution and without conceding the propriety of the rejection, claim 1 is amended to recite “presenting a first plurality of items that are user selectable in a first window; obtaining a user selection of at least a first item and a second item from the first plurality of items, the first item having a first data value associated with a first data field and a second data value associated with a second data field and the second item having a third data value associated with the first data field and a fourth data value associated with the second data field; responsive to the user selection of the first item and the second item, generating a first rule based on the first data value of the first item and the third data value of the second item and generating a second rule based on the second data value of the first item and the fourth data value of the second item; and automatically presenting representations of the first rule and the second rule and automatically presenting visual indicators that indicate that the first rule and the second rule are selected.” Support for this amendment can be found throughout Applicant’s specification as filed.

Upon further review, Hoffmann discloses displaying a tabulated view of a list of objects, each object represented as a row and characterized by columns of fields.  A user may select a set of objects and the fields of the objects are compared against certain thresholds.  Based on the comparisons, recommendations are displayed to the user to create filter criteria.  The recommendations can include selecting filter criteria for values below a field value, values within a range of values, and values above a field value.  Once selected, the filter criteria are presented to the user for further adjustment and editing.  The user may save the filter criteria, and then the user may select the saved filter and filter the list of objects accordingly.  

Applicant’s arguments with respect to claim(s) 1, 5 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hoffmann does not disclose automatically generating the filter criteria, automatically displaying the filter criteria a selected, and, in response to deselecting a filter criterion, displaying a new filtered list of objects and additional objects.
The examiner has combined prior art reference Rosenberger for the limitations of automatically generating the filter criteria and automatically displaying the filter criteria a selected.  Rosenberger allows a user to search for tags that identify a set of data.  When the user selects a tag, the related data is displayed, similar to Hoffmann, in tabular form comprising rows.  In response to a user selecting a data item, the related tags are displayed, and also the related tags are displayed automatically as checked.
Hoffmann does not disclose in response to unchecking a filter criterion, displaying a new filtered list of objects and at least one additional object.  Previously used prior art reference Griffiths has been combined with Hoffmann for this limitation.  As in the prior rejection, Griffiths discloses selecting filter criteria and adjusting filtered results such that when a filter criterion is deselected, that those items that were filtered out by the deselected filter criterion are added to the previously filtered items.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177 6/7/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177